Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 1 of
                                       10
                                          U.S. Department of Justice

                                          Federal Bureau of Prisons




 Office of the Director                   Washington, DC 20534
                                          February 13, 2020




 The Honorable Jerrold Nadler
 Chairman
 Committee on the Judiciary
 U. S. House of Representatives
 Washington, DC 20515

 Dear Mr. Chairman:

      Section 603 (b) (3) of the First Step Act of 2018, titled
 "Annual Report," requires the Director of the Bureau of Prisons
 to submit to the Committee on the Judiciary of the Senate, and
 the Committee on Judiciary of the House of Representatives an
 annual report on requests and description of sentence reductions
 pursuant to 18 U.S. Code § 3582 subsection (c) ( 1) (A) . A copy of
 the report is enclosed.

                                          Sincerely,




                                          Kathleen Hawk Sawyer
                                          Director


 Enclosure
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 2 of
                                       10

                                Federal Bureau of Prisons
                        Compassionate Release- First Step Act of 2018
                                    Report to Congress


  Legislative Summary: On December 21,2018, the President signed the First Step Act of2018
  (FSA) into law (P.L. 115-391). Title VI at Section 603(b)(3) (codified at 18 U.S.C. §
  3582(d)(3)), requires the Director of the Bureau of Prisons (Bureau) to submit a report on
  requests and description of sentence reductions.

  Reduction in sentence:

  A.     The number of prisoners granted and denied sentence reductions, categorized by
         the criteria relied on as the grounds for a reduction in sentence.

         From January 1, 2019, to December 21,2019, the Bureau's Director made RIS
         determinations as outlined below:

                                               Approved                     Denied
          Medical-Terminal                        43                          55
          Medical-Debilitated                     11                          68
          Elderly-Medical                          0                          28
          Elderly-Other                            1                          14
          Child Care_g_iver                        0                           2
          Spouse/Registered Partner                0                           1
          Other                                    0                           3
          Total                                   55                         171

  B.     The number of requests initiated by or on behalf of prisoners, categorized by the
         criteria relied on as the grounds for a reduction in sentence.

         From January 1, 2019, to December 21,2019, Bureau Wardens received the following
         number ofRIS requests:

                           Medical-Terminal                          342
                           Medical-Debilitated                       641
                           Elderly-Medical                           204
                           Elderly-Other                              98
                           Child Caregiver                            87
                           Spouse/Registered Partner                  33
                           Other                                     330
                           Total                                    1,735
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 3 of
                                       10
  Page 2

  C.       The number of requests that BOP employees assisted prisoners in drafting,
           preparing, or submitting, categorized by the criteria relied on as the grounds for a
           reduction in sentence, and the final decision made in each request.

           From January 1, 2019, to December 21,2019, Bureau employees assisted prisoners in the
           drafting, preparation, or submission of the following number of potential RIS requests
           (note that this list is inclusive of all matters involving any manner of staff assistance, and
           includes potential RIS requests that may not have been ultimately submitted):

                            Medical-Terminal                                 293
                            Medical-Debilitated                              475
                            Elderly-Medical                                  225
                            Elderly-Other                                     57
                            Child Careg_iver                                  81
                            Spouse/Registered Partner                          3
                            Other                                            342
                            Total                                           1,476

  D.       The number of requests that attorneys, partners, or family members submitted on a
           defendant's behalf, categorized by the criteria relied on as the grounds for a
           reduction in sentence, and the final decision made in each request.

           From January 1, 2019, to December 21,2019, the Bureau received the following RIS
           requests from attorneys, partners, or family members, on an inmate's behalf:

                                                     Approved                         Denied
            Medical-Terminal                            5                               2
            Medical-Debilitated                         0                               3
            Elderly-Medical                             0                               2
            Elderly-Other                               0                               0
            Child Caregiver                             0                               0
            Spouse/Registered Partner                   0                               0
            Other                                       0                               0
            Total                                       5                               7
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 4 of
                                       10
  Page 3

  E.       The number of requests approved by the Director of the BOP, categorized by the
           criteria relied on as the grounds for a reduction in sentence.

           From January 1, 2019, to December 21, 2019, the Bureau's Director approved the
           following RIS requests:

                           Medical-Terminal                                 43
                           Medical-Debilitated                              11
                           Elderly-Medical                                   0
                           Elderly-Other                                     1
                           Child Caree;iver                                  0
                           Spouse/Registered Partner                         0
                           Other                                             0
                           Total                                             55

  F.       The number of requests denied by the Director of the BOP and the reasons given for
           each denial, categorized by the criteria relied on as the grounds for a reduction in
           sentence.

           From January 1, 2019, to December 21,2019, the Bureau's Director, via the Bureau's
           Office of General Counsel (OGC), denied the following RIS requests:

                             Medical-Terminal                                55
                             Medical-Debilitated                             68
                             Elderly-Medical                                 28
                             Elderly-Other                                   14
                             Child Caree;iver                                 2
                             Spouse/Ree;istered Partner                       1
                             Other                                            3
                             Total                                           171

           The Bureau does not track the reasons for denial and, in many cases, multiple factors lead
           to denial. Specifically, some RIS requests are denied because the inmate does not meet
           the medical criteria, age, or time served requirements. Other requests are denied due to
           the nature and circumstances ofthe inmate's offense, the inmate's criminal history, the
           inmate's institutional adjustment, or other factors. Finally, it should be noted that the
           vast majority of denials occur at the institution level, which contributes to the significant
           difference between the numbers of requests Wardens receive and the numbers of
           decisions by the Director.
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 5 of
                                       10
 Page4

 G.          For each request, the time elapsed between the date the request was received by the
             warden and the final decision, categorized by the criteria relied on as the grounds
             for a reduction in sentence.

             From January 1, 2019, to December 21,2019, the average time elapsed between the date
             the request was received by the Warden and the final decision, categorized by the
             reduction in sentence criteria (Medical-Terminal, Medical-Non-Terminal (Medical-
             Debilitated and Elderly-Medical), Non-Medical (Elderly-Other, Child Caregiver,
             Spouse/Registered Partner, and Other)) is as follows:

                              Medical-Terminal                 39 days
                              Medical-Debilitated              58 days
                              Non-Medical                      171 days

  H.         For each request, the number of prisoners who died while their request was pending
             and, for each, the amount of time that had elapsed between the date the request was
             received by the BOP [and the date of death], categorized by the criteria relied on as
             the grounds for a reduction in sentence.

             From January 1, 2019, to December 21,2019,41 RIS requests were pending when the
             inmate-requester died. The annual number of such requests and the average time elapsed
             between the date the request was received by the Warden and the date of death, are as
             follows:

             Type ofRequest           Official Request Date    Date of Death   Days Between Initial
                                                                                Request and Death
      2019
      Medical- Terminal                      8/23/18               1/2/19               132
      Non-Medical                            11/22/18              1/7/19               46
      Medical - Terminal                     12119/18              1/9119               21
      Medical- Terminal                        1/8/19             1/14119                 6
      Medical- Non-Terminal                  11116/18             1/25/19               70
      Medical- Non-Terminal                  11119118             1/30/19                72
      Medical - Terminal                      1/11/19             1/31/19               20
      Non-Medical                             5/17/18             1/31119               259
      Medical - Terminal                      8113118             2116/19               187
      Non-Medical                            12111118             2/26/19                77
      Medical- Terminal                      11119/18              3/2/19               103
      Medical - Terminal                      2115119              3/3/19                16
      Medical- Non-Terminal                   1/29119              3/7/19                37
      Medical- Terminal                       2/12/19              3/8119                24
      Medical- Terminal                       12/4118             3/18/19               104
      Medical - Terminal                     11115/18             3/20/19               125
      Medical- Terminal                       3/14/19             3/22/19                 8
      Medical- Terminal                       3114119             3/31119                17
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 6 of
                                       10
 Page 5

       Medical- Terminal                    3/18/19                4/1119                  14
       Medical- Terminal                    11120/18              4/12119                 143
       Medical -Non-Terminal                  1/9119              4/28/19                 109
       Medical- Terminal                     3/5119                5/7/19                 63
       Non-Medical                            2/8119              5/10119                  91
       Medical - Terminal                     2/6/19              5/21/19                 104
       Medical- Terminal                     5114/19              6/20/19                  37
       Non-Medical                           4/29119              6/29/19                  61
       Non-Medical                           4/12/19               7/4119                  83
       Medical - Terminal                    10/9/18              7117119                 281
       Medical- Terminal                     7/12/18              7/23/19                  11
       Medical- Terminal                      7/8/19              7/27119                  19
       Medical - Terminal                    4/22/19               8/1119                 101
       Medical- Terminal                     7/24/19               8/2119                   9
       Medical- Non-Terminal                  4/3/19               8/2119                 121
       Medical- Terminal                      4/5/19               8/4/19                 121
       Medical- Terminal                      2/5/19              8/14119                 190
       Medical - Terminal                    7/29/19              8/31119                  33
       Medical- Terminal                     8/12/19               9/5/19                  24
       Non-Medical                           4/22/19              9/21/19                 152
       Medical- Non-Terminal                 5110119              10/27/19                170
       Medical- Non-Terminal                12/28118              11/29/19                336
       Medical- Terminal                     9/25/19               12/7119                 73

  I.       The number of BOP notifications to attorneys, partners, and family members of
           their right to visit a terminally ill defendant as required under paragraph (2)(A)(ii)
           and, for each, whether a visit occurred and how much time elapsed between the
           notification and the visit.

           From January 1, 2019, through December 21,2019, the Bureau made 41 notifications to
           the family members, partners, and attorneys ofterminally ill inmates. A total of20 visits
           were conducted. Please note that the visits tracked and included here are special visits for
           terminally ill inmates and do not include visits that may have occurred during regular
           social visiting hours. The time that elapsed between notification and visit is detailed in
           the table below.
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 7 of
                                       10
  Page 6

            3/1/19                   N/A                3/5/19      4 days
           3114/19                   N/A               3/16/19      2 days
           3/21119                  3/21/19            3/26/19      5 days
            4/4/19                    N/A              4/6119       2 days
           4/22/19                  4/22/19             NIA          NIA
           5/12119                  5/12/19             N/A          N/A
           5116/19                    N/A               NIA          N/A
           5/22119                  5/22119             N/A          N/A
           5/31119                  5/31/19             6/8/19       8 days
            616119                   6/6/19              N/A         N/A
           6/11119                  6/11119            5/29119       NIA
           6/25119                    N/A                NIA         NIA
           7/22/19                    N/A                N/A         N/A
            8/5/19                    NIA              8/15119      10 days
           8/14119                    NIA              8116/19      2 days
           8/16/19                    N/A                N/A          N/A
           8/28/19                  8/28/19            8/29/19       1 day
           9/11119                    N/A              10/1/19      20 days
           9/25/19                    NIA                N/A          N/A
           9/25/19                    NIA              10/23/19     28 days
           9/26119                    N/A                N/A          NIA
           9/27/19                    N/A              10/2/19       5 days
            10/3119                 10/3/19              N/A          N/A
            10/9119                 10/9/19              N/A          N/A
           10110/19                   N/A              10/11119      1 day
           10/17119                 10/17119             N/A          N/A
           10/23119                 10/23/19            11/9/19     17 days
           10/25119                   N/A                N/A          N/A
            1115/19                  11/5/19             N/A          N/A
            11/7119                   N/A              11114/19      7 days
           11/12/19                   N/A                N/A          N/A
           11/18119                 11/18119           12/5/19      17 days
                                                       12/6/19
           11/19/19                   N/A              11/23/19     4 days
           11/21/19                   N/A              11/22/19      1 day
           12/4/19                   12/4/19           12/21/19     17 days
                                                       12/22/19
             N/A                      N/A               113/19        N/A
             N/A                      NIA              4/28/19        N/A
             N/A                      N/A               9/6119        NIA
                                                        917119
                                                        9/8119
             N/A                      N/A                N/A          N/A
             N/A                      N/A                N/A          N/A
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 8 of
                                       10
 Page 7

 J.       The number of visits to terminally ill prisoners that were denied by the BOP due to
          security or other concerns, and the reasons given for each denial.

          No visits to terminally ill prisoners were denied by the Bureau.

  K.      The number of motions filed by defendants with the court after all administrative
          rights to appeal a denial of a sentence reduction had been exhausted, the outcome of
          each motion, and the time that had elapsed between the date the request was first
          received by the BOP and the date the defendant filed the motion with the court.

          The Bureau cannot track all motions filed by inmates seeking compassionate release
          pursuant to the First Step Act of2018, as it is not the primary litigating component ofthe
          Department of Justice relative to such motions and therefore may not be made aware of
          motions so filed. However, the Bureau can, and does, to the extent possible, track the
          number of court orders issued in response to such motions and resulting in the
          compassionate release of an inmate. As of December 21,2019, the Bureau was aware of
          81 such orders. It should be noted that although the Bureau can provide the dates of the
          motions of which it is aware, and the dates of the requests in cases in which a request was
          filed, the Bureau cannot categorize such motions by criteria, as inmates who file motions
          pursuant to the First Step Act are not bound by the Bureau's RIS criteria and do not
          always specifically categorize the "extraordinary or compelling circumstances" upon
          which they seek a reduction in their sentence.

          As far as the Bureau is aware, from January 1, 2019, to December 21,2019, inmates filed
          the following motions resulting in an order granting the motion:
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 9 of
                                       10
  Page 8

           3/12/19     3/11/19        Motion granted
           1/30/19     3/11/19        Motion granted
           3/10/19     3/11/19        Motion granted
           1/7119      3111119        Motion granted
           6/24/19     10/2/19        Motion granted
           5/9/18      3/18/19        Motion granted
           8/7/18      3/25119        Motion granted
           6/20/19     4/3/19         Motion granted
           11129/18    4/4/19         Motion granted
           1128/19     4/8/19         Motion granted
           3/3/19      4/15119        Motion granted
           10/3/18     4/23/19        Motion granted
           3/15/19     4/26/19        Motion granted
           9/7118      5/6/19         Motion granted
           9/27/18     5/10/19        Motion granted
           Ill 0/19    6/4/19         Motion granted
           4/16/19     6/6/19         Motion granted
           5117/19     6/7/19         Motion granted
           2/28/19     6110/19        Motion granted
           6/28/17     6111/19        Motion granted
           5/29/19     6/13/19        Motion granted
           2/22119     6/13/19        Motion granted
           3/27/19     6/18/19        Motion granted
           10/3/18     6/20/19        Motion granted
           411/19      6/20/19        Motion granted
           1128/19     6/26/19        Motion granted
           6/8/19      6/27119        Motion granted
           5118116     7/5/19         Motion granted
           6/13/19     7/8/19         Motion granted
           5/9/19       7111119       Motion granted
           5/24/19      7/12/19       Motion granted
           3/25/19      7/15119       Motion granted
           4/3/19       7/15119       Motion granted
           2/28/19      7/18119       Motion granted
           2/21119      7/31/19       Motion granted
            7/31118     8/5/19        Motion granted
            7/2/19      8/7/19        Motion granted
            7/2/19      8/7/19        Motion granted
            3/19/18     8/7119        Motion granted
            7/3/19      8/13119       Motion granted
            1123/18     8/14119       Motion granted
            10/5/17     8/21/19       Motion granted
            6/26/19     8/22/19       Motion granted
            10/26/18    8/27119       Motion granted
            5/16119     8/29119       Motion granted
Case 1:11-cr-20587-RNS Document 1569-3 Entered on FLSD Docket 07/20/2020 Page 10 of
                                       10
  Page 9

           6/14/19      8/30119       Motion granted
           8/3/19       9/5/19        Motion granted
           8/2/19       9/5119        Motion granted
           2/28/19      9/10/19       Motion granted
           7/9119       9113/19       Motion granted
           9/13119      9113/19       Motion granted
           5/20119      9/23/19       Motion granted
           8/30/19      10/2/19       Motion granted
           9/4/19       10/4/19       Motion granted
           9/13/19      10/8/19       Motion granted
           5/29/19      10/15/19      Motion granted
           8/23/19      10/17/19      Motion granted
           No record    10/20119      Motion granted
           9/26119      10/24119      Motion granted
           11/8/19      11/7/19       Motion granted
           10/8119      11/14/19      Motion granted
           5/28/19      11/27119      Motion granted
           8/12/19      12/13/19      Motion granted
